DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  Line 1, the word “any” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kyungnam (KR101629101).  Regarding claim 1, Kyungnam teaches an apparatus for weighing a person with reduced mobility (see paragraphs [0001]-[0005]; Figures 2-3, 8-9), the apparatus comprising: a seat portion (300); scales (910) for weighing the person when sitting on the seat portion; and a lifting mechanism (700) to assist the person in standing up from the seat portion, wherein the lifting mechanism is operable to move the seat portion between: a sitting position (see Figure 8), for engaging with the person in a sitting position, and a standing position (see Figure 9), for engaging with the person in a standing position, wherein, in the sitting position, the seat portion contacts the scales and does not contact the lifting mechanism (see item 721; Figure 8).

Regarding claim 2, Kyungnam teaches wherein the lifting mechanism (700) acts on the seat portion (300) and the seat portion urges the person to a standing position (see paragraphs [0035]-[0043]).

Regarding claim 3, Kyungnam teaches wherein the lifting mechanism (700) is operable to move the center of gravity of the seat portion (300) in an upwards direction (see Figures 8-9 and paragraphs [0035]-[0043]).

Regarding claim 4, Kyungnam teaches wherein the lifting mechanism (700) is operable to rotate the seat portion so as to raise the rear of the seat portion relative to the front of the seat portion (see Figures 8-9).

Regarding claim 5, Kyungnam teaches wherein the lifting mechanism (700) is operable in reverse to assist the person in sitting down on the seat portion (see paragraph [0001]).

Regarding claim 6, Kyungnam teaches wherein, in the standing position, the seat portion contacts (300) the lifting mechanism (700 – see Figure 9).

Regarding claim 7, Kyungnam teaches wherein the seat portion (300) has a first range of movement from the standing position (see Figure 9) to the sitting position (see Figure 8), the lifting mechanism (700) has a second range of movement from the standing position (see Figure 9) to the sitting position (see Figure 8), and the second range of movement is greater than the first, such that when the seat portion reaches the end of its movement and comes to rest on the scales (900), the lifting mechanism is operable to continue its movement into clearance of the seat portion.

Regarding claim 8, Kyungnam teaches wherein the lifting mechanism (700) comprises a lifting member which engages with the seat portion at an engagement region (721), and wherein the apparatus further comprises at least one actuator guide (720) for restraining the lifting member at the end of a movement of the seat portion to the sitting position (see Figures 8 and 9).

Regarding claim 9, Kyungnam teaches wherein the seat portion rotates about a seat pivot axis between a first angle corresponding to the sitting position and a second angle corresponding to the standing position, and wherein the lifting member is a linearly extendable member, such that reciprocating motion of the extendable member is converted into a rotation of the seat portion about the seat pivot axis (see Figures 8 and 9).

Regarding claim 13, Kyungnam teaches wherein the person can be moved into position on the seat portion from at least one side of the apparatus as well as from the front (whether by their own power, another persons’ power or otherwise, the invention is capable of performing such a function).

Regarding claim 14, Kyungnam teaches at least one rest selected from: a back rest, at least one foot rest, and at least one arm rest (see item 510; Figure 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyungnam (KR101629101) in view of Cross (US 4838612).  Regarding claims 10-12, it is described above what is disclosed by Kyungnam; however, the reference does not distinctly teach wherein the lifting member is constrained within an aperture in an actuator link plate attached to the seat portion, the aperture defining a linear freedom of movement of the seat portion relative to the lifting member; wherein the aperture is shaped such that rotation of the lifting member relative to the seat portion causes the lifting member to be constrained by different parts of the aperture; or wherein different parts of the aperture permit different degrees of freedom of the seat portion relative to the lifting member.
Cross, in a similar field of endeavor, teaches a chair having a lifting member (30) wherein the lifting member is constrained within an aperture in an actuator link plate attached to the seat portion (see runways/apertures within tracks 40, 46), the aperture defining a linear freedom of movement of the seat portion relative to the lifting member (see Figures 1 and 2); wherein the aperture is shaped such that rotation of the lifting member relative to the seat portion causes the lifting member to be constrained by different parts of the aperture (see Figures 1 and 2 where when the lifting member raises, item 72 occupies a different location within the track); or wherein different parts of the aperture permit different degrees of freedom of the seat portion relative to the lifting member (see Figures 1 and 2).  It would have been obvious to one having ordinary skill in the art to modify the connection between the lifting member and seat of Kyungnam to include an apertured link plate (like that of Cross in order to add more degrees of freedom to the movement and lift of the seat.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyungnam (KR101629101) in view of Jeon et al. (KR101752994).  Regarding claim 15, it is described above what is disclosed by Kyungnam; however, the reference does not distinctly disclose wherein said at least one rest is moveable between a deployed position and a stowed position, wherein when said at least one rest is in the stowed position, unobstructed access is provided to the seat portion from the front and from at least one side of the apparatus.
Jeon, in a similar field of endeavor, teaches a chair having at least one arm rest (213) wherein said at least one rest (213) is moveable between a deployed position (solid line in Figure 4) and a stowed position (dotted line in Figure 4), wherein when said at least one rest is in the stowed position, unobstructed access is provided to the seat portion from the front and from at least one side of the apparatus (see Figure 4).  It would have been obvious to one having ordinary skill in the art to modify the seat of Kyungnam to include an armrest, like that of Jeon, in order to add support and comfort for a user during use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636